UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-1638


ISIDORO RODRIGUEZ,

               Plaintiff - Appellant,

          v.

JANE DOE, Member of the Virginia State Bar Disciplinary
Board ("Board"), sued as individual of an unauthorized
entity; JOHN DOE, Member of the Virginia State Bar
Disciplinary Board ("Board"), sued as individual of an
unauthorized entity; CYNTHIA D. KINSER, sued as individual;
DONALD W. LEMONS, sued as individual; S. BERNARD GOODWYN,
sued as individual; LEROY F. MILLETTE, JR., sued as
individual; WILLIAM C. MIMS, sued as individual; ELIZABETH
A. MCCLANAHAN, sued as individual; CLEO E. POWELL, sued as
individual;    CHARLES  S.  RUSSELL,   sued  as   individual;
ELIZABETH B. LACY, sued as individual; LAWRENCE L. KOONTZ,
sued as individual; JANE DOE, Officer of the Virginia State
Bar, sued as individual; JOHN DOE, Officer of the Virginia
State Bar, sued as individual; KENNETH T. CUCCINELLI, II,
sued   as   individual;  CATHERINE   CROOKS HILL,   sued   as
individual; JANE DOE, Officer/Member of the Virginia
Employment Commission, sued as individual; JOHN DOE,
Officer/Member of the Virginia Employment Commission, sued
as individual; JOHN G. ROBERTS, Justice of the United States
Supreme Court; WILLIAM K. SUTER, Justice of the United
States Supreme Court; MEMBERS OF THE U.S. COURT OF APPEALS
FOR THE DISTRICT OF COLUMBIA CIRCUIT, sued as individuals;
MEMBERS OF THE U.S. COURT OF APPEALS FOR THE SECOND CIRCUIT,
sued as individuals; MEMBERS OF THE U.S. COURT OF APPEALS
FOR THE THIRD CIRCUIT, sued as individuals; MEMBERS OF THE
U.S. COURT OF APPEALS FOR THE FOURTH CIRCUIT, sued as
individuals; MEMBERS OF THE U.S. COURT OF APPEALS FOR THE
FEDERAL CIRCUIT, sued as individuals; MEMBERS OF THE
DISTRICT OF COLUMBIA COURT OF APPEAL AND COMMITTEE ON
ADMISSIONS, sued as individuals; LEONIE M. BRINKEMA, sued in
her individual capacity; RICHARD W. ROBERTS, sued in
individual capacity; PAUL L. FRIEDMAN, sued in individual
capacity; JAMES E. BOASBERG, sued in individual capacity;
JOHN O. COLVIN, sued in individual capacity; L. PAIGE
MARVEL, sued in individual capacity; RICHARD T. MORRISON,
sued in individual capacity; LAURENCE J. WHALEN, sued in his
individual capacity; DOUGLAS SHULMAN, sued in his individual
capacity; ERIC HOLDER, sued in individual capacity; RICHARD
A. SCHWARTZ, sued in his individual capacity; OFFICE OF THE
ASSISTANT U.S. ATTORNEY, EASTERN DISTRICT OF VIRGINIA, sued
in individual capacity; OFFICE OF THE ASSISTANT U.S.
ATTORNEY FOR D.C., sued in individual capacity; OFFICE OF
THE ASSISTANT U.S. ATTORNEY FOR THE EASTERN DISTRICT OF
PENNSYLVANIA, sued in individual capacity; OFFICE OF THE
ASSISTANT U.S. ATTORNEY FOR THE SOUTHERN DISTRICT OF NEW
YORK, sued in individual capacity; JAMES LEROY BANKS, sued
as individual; WILLIAM ETHAN GLOVER, sued as individual;
STEPHEN A. WANNALL, sued as individual; GLENN M. HODGE, sued
as   individual;  WILLIAM  CARLYLE   BOYCE,  JR.,   sued  as
individual; JACK HARBESTON, sued individually and as alter
ego HFP, Inc., IOTA Partners, and Sea Search Armada LLC
(DE); JANE/JOHN DOES, AND DOE ENTITIES; UNITED STATES OF
AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00663-JAG)


Submitted:   November 22, 2013            Decided:   December 11, 2013


Before Ed CARNES, Chief Judge of the United States Court of
Appeals for the Eleventh Circuit, sitting by designation, and
William H. PRYOR, Jr., Circuit Judge of the United States Court
of Appeals for the Eleventh Circuit, sitting by designation, and
Joel F. DUBINA, Circuit Judge of the United States Court of
Appeals for the Eleventh Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


Isidoro Rodriguez, Appellant Pro Se.       Farnaz Farkish, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,          Richmond, Virginia, for

                                 2
Commonwealth Appellees.   Jonathan Holland Hambrick, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for the United States.  James S. DelSordo,
ARGUS LEGAL, LLC, Manassas, Virginia, for Appellee Jack
Harbeston.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     Appellant       Isidoro     Rodriguez,        a     disbarred        attorney

proceeding pro se, appeals the district court’s dismissal of his

claims alleging treason, Va. Code Ann. §§ 18.2-481(5), 18.2-482;

Racketeering     Influenced      and        Corruption       Organization     Acts

(“RICO”)   violations,    18    U.S.C.       § 1962(c)    and    Va.   Code   Ann.

§ 18.2-514; and a business conspiracy, Va. Code Ann. § 18.2-499;

and seeking a writ quo warranto for misuse of office, Va. Code

Ann. § 8.01-636. 1    On appeal, Rodriguez argues that the district

court’s dismissal of his complaint with prejudice—on the grounds

that his claims were barred by res judicata, the Rooker-Feldman 2

doctrine, judicial immunity, and failure to state a claim—was

erroneous.       Rodriguez     also    challenges      the    district    court’s

imposition of sanctions after he filed his notice of appeal from

the district court’s dismissal of his complaint.

                                       I.

     We    review     dismissals       for      lack     of     subject     matter

jurisdiction and failure to state a claim de novo.                     Cooksey v.



     1
       Rodriguez has abandoned any claim regarding a writ quo
warranto because he did not offer argument on the writ in his
initial brief. See Cavallo v. Star Enter., 100 F.3d 1150, 1152
n.2 (4th Cir. 1996).
     2
       Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149
(1923); District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 103 S.Ct. 1303(1983).



                                        4
Futrell,    721 F.3d 226,     234    (4th       Cir.        2013)    (subject     matter

jurisdiction); Cavallo v. Star Enter., 100 F.3d 1150, 1153 (4th

Cir. 1996) (failure to state a claim).

      Applying    the    doctrine        of    res       judicata        is   proper   where:

(1) a prior case resulted in a final judgment on the merits;

(2) there is “an identity of the cause of action in both the

earlier and the later suit”; and (3) there is “an identity of

parties    or   their    privies     in       the    two    suits.”           Clodfelter   v.

Republic of Sudan, 720 F.3d 199, 210 (4th Cir. 2013) (internal

quotation marks omitted).            As to the second prong, we apply a

transactional approach, under which the first case will have a

preclusive effect if “the second suit arises out of the same

transaction or series of transactions as the claim resolved by

the prior judgment.”           Id. (internal quotation marks omitted).

Thus, a “newly articulated claim” will be barred by res judicata

“if it is based on the same underlying transaction and could

have been brought in the earlier action.”                        Id.

      We conclude from the record that the district court did not

err   in   dismissing     on   the    basis         of     res    judicata      Rodriguez’s

current claims against defendants that he had previously sued.

In Rodriguez v. Editor in Chief, Legal Times, 285 F. App’x 756

(D.C. Circuit 2008), and Rodriguez v. Shulman, 844 F. Supp. 2d 1

(D.D.C. 2012), the Court of Appeals for the District of Columbia

Circuit and the U.S. District Court for the District of Columbia

                                              5
issued final judgments on the merits of Rodriguez’s claims of

RICO violations and federal and state constitutional violations

for, among other reasons, claim and issue preclusion, judicial

immunity, and failure to state a claim.                          These prior cases and

Rodriguez’s       current      case     arose       out    of     the    same     series      of

transactions—specifically,              the    alleged          conspiracy      to    prevent

Rodriguez       from    practicing          law.       Although         Rodriguez       raises

several new claims in the instant case, these new claims are

barred    by    res    judicata       because       they    are    based     on      the   same

conspiracy that Rodriguez alleged in his previous actions, and

he    could     have    brought       the     claims      in     those     actions.         See

Clodfelter, 720 F.3d at 210.

                                              II.

       Under    the     Rooker-Feldman         doctrine,         lower     federal     courts

lack     subject       matter        jurisdiction          to     review     state         court

judgments.        Adkins v. Rumsfeld, 464 F.3d 456, 463 (4th Cir.

2006).    Thus, a lower federal court may not review a case where

the    losing    party       from    state     court       “complain[s]         of   injuries

caused    by    state-court         judgments       rendered      before     the      district

court proceedings commenced and invit[es] district court review

and    rejection       of    those    judgments.”           Id.    (internal         quotation

marks omitted).             “In other words, the doctrine applies where a

party in effect seeks to take an appeal of an unfavorable state-

court decision to a lower federal court.”                         Id. at 464 (internal

                                               6
quotation    marks      omitted)     (explaining         that   “the      test     is    not

whether the relief sought in the federal suit ‘would certainly

upset’ the enforcement of a state court decree, . . . but rather

whether the relief would ‘reverse or modify’ the state court

decree”).

      Because      Rodriguez      seeks     in     this      lawsuit,      among     other

relief, reinstatement to the bar and the payment of unemployment

benefits, we conclude that the district court did not err in

applying    the    Rooker-Feldman         doctrine.          That    is,    in     seeking

reinstatement as an attorney, Rodriguez challenges the Supreme

Court of Virginia’s affirmance of his disbarment.                           In seeking

the payment of unemployment benefits, Rodriguez challenges the

affirmance by the Court of Appeals of Virginia of the lower

state court decision that he was disqualified from receiving

unemployment benefits.            The Rooker-Feldman doctrine bars lower

federal courts from reviewing such state court decisions.                                See

Adkins, 464 F.3d at 463-64.

                                          III.

      “[J]udicial immunity is an immunity from suit, not just

from ultimate assessment of damages.”                   Mireles v. Waco, 502 U.S.
9,   11,   112 S. Ct. 286,    288(1991).           Judicial    immunity       can    be

overcome    only     where:       (1) the       judge     engaged    in     nonjudicial

actions—that      is,     “actions   not    taken       in   the    judge’s      judicial

capacity”; or (2) there was a complete lack of jurisdiction.

                                            7
Id. at 11-12, 112 S.Ct. at 288.                        Allegations of bad faith or

malice will not overcome judicial immunity.                             Id. at 11, 112

S.Ct. at 288.       Where state supreme court justices hear an appeal

from a lower court’s disciplinary decision, they are performing

a    “traditional      adjudicative         task.”       Supreme       Court   of   Va.   v.

Consumers Union, Inc., 446 U.S. 719, 734, 100 S. Ct. 1967, 1976

(1980), superseded on other grounds by statute, Federal Courts

Improvement      Act    of    1996,    Pub.       L.   No.    104-317,    § 309(c),       110

Stat. 3847 (1996).

       We   conclude     from        the     record      that    the     district    court

correctly determined that the judicial defendants were entitled

to    judicial    immunity.            The     prior      judicial       decisions    that

Rodriguez challenges in this case as part of a vast conspiracy

to deprive him of his rights were issued by the judges acting in

their judicial capacities.                  See Mireles, 502 U.S. at 11, 112
S. Ct. at 288; Consumers Union, Inc., 446 U.S. at 734, 100 S.Ct.

at 1976.      Moreover, any argument that the judges acted with a

complete lack of jurisdiction is without merit.                            See Mireles,

502 U.S. at 11, 112 S. Ct. at 288.

                                             IV.

       In reviewing the dismissal of a complaint, we assume that

all    well-pleaded          facts    are     true      and     draw     all   reasonable

inferences in the plaintiff’s favor.                     Cooksey, 721 F.3d at 234.

“[C]ourts may consider relevant facts obtained from the public

                                              8
record, so long as these facts are construed in the light most

favorable      to     the    plaintiff           along     with    the       well-pleaded

allegations      of    the     complaint.”               Clatterbuck      v.       City    of

Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013) (internal

quotation marks omitted).

      “To survive a Rule 12(b)(6) motion to dismiss, a complaint

must establish facial plausibility by pleading factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”                                 Id. at 554

(internal     quotation      marks    omitted).            To   resist    dismissal,         a

plaintiff     must     “nudge[]      [his]       claims     across     the       line     from

conceivable to plausible.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007).                       The court need not

accept   as    true    legal   conclusions          or    “unwarranted           inferences,

unreasonable        conclusions,     or    arguments.”            Simmons         v.    United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011)

(internal     quotation      marks    omitted).           To    survive      a    motion    to

dismiss, the complaint must include sufficient facts “to raise a

reasonable expectation that discovery will reveal evidence of

the alleged activity.”             US Airline Pilots Ass’n v. Awappa, LLC,

615 F.3d 312,    317   (4th    Cir.   2010)         (internal     quotation         marks

omitted).

      Under Virginia state law, it is a crime to commit treason,

which    includes     “[r]esisting        the     execution       of   the       laws    under

                                             9
color       of    its     authority.”                 Va.       Code        Ann.    § 18.2-481(5).

Misprision of treason, which is also a crime, occurs when an

individual conceals the commission of treason.                                     Id. § 18.2-482.

We have explained, in the context of a federal civil rights suit

involving a federal criminal statute, that, “[t]he Supreme Court

historically has been loath to infer a private right of action

from    a    bare     criminal       statute,           because        criminal          statutes       are

usually couched in terms that afford protection to the general

public      instead      of    a    discrete,           well-defined           group.”            Doe    v.

Broderick,         225 F.3d 440,       447-48       (4th       Cir.        2000)        (internal

quotation marks and citation omitted).

       The federal RICO statute prohibits a person from conducting

an    “enterprise’s           affairs         through       a    pattern           of    racketeering

activity or collection of unlawful debt.”                                   18 U.S.C. § 1962(c).

Similarly, the Virginia RICO statute prohibits a person from

participating in an “enterprise through racketeering activity.”

Va.    Code      Ann.    § 18.2-514(c).               As    to     the       federal       statute,       a

plaintiff        must    allege      at       least     two     racketeering             acts     and    “a

continuing        pattern      and       a    relationship             among       the     defendant’s

activities        showing      they          had   the      same       or    similar        purposes.”

Anderson         v.   Found.       for       Advancement,          Educ.       &        Emp’t    of     Am.

Indians, 155 F.3d 500, 505 (4th Cir. 1998).                                        A plaintiff may

show continuity by showing that the racketeering acts were part

of the enterprise’s usual way of doing business.                                    Id.     As to the

                                                   10
pattern requirement, “[i]t is not the number of predicates but

the    relationship         that   they    bear       to    each     other      or    to   some

external      organizing       principle        that       renders       them    ordered      or

arranged.”        H. J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 238,

109 S. Ct. 2893, 2900 (1989).                      A plaintiff may establish the

relationship requirement “by showing that the criminal acts have

the same or similar purposes, victims, or methods of commission,

or are otherwise interrelated by distinguishing characteristics

and are not isolated events.”              Id. at 240, 109 S.Ct. at 2893.

       The Virginia business conspiracy statute prohibits two or

more     persons       from     agreeing        and        mutually        undertaking        to

“willfully and maliciously injur[e] another in his reputation,

trade, business or profession by any means whatever.”                                Va. Code

Ann. § 18.2-499(A).

       We    conclude       from     the   record          that    the     district        court

correctly found that Rodriguez failed to state claims upon which

relief      may   be    granted      as    to     his      claims     of    treason,       RICO

violations, and business conspiracy.                        First, because Rodriguez

has presented no argument as to why the court should infer a

private     right      of   action    from      the     treason      and    misprision       of

treason      criminal         statutes,      the        district         court       correctly

determined that it was not plausible that the defendants would

be liable for treason or misprision of treason in this action.

See Clatterbuck, 708 F.3d at 554; Doe, 225 F.3d at 447-48.

                                             11
       Next,    as     to    Rodriguez’s            RICO     and     business       conspiracy

claims, his complaint does not establish plausibility.                                 Rather,

his complaint indicates that the events in question began with

two separate and unrelated complaints to the state bar, which

ultimately led to Rodriguez’s disbarment in Virginia and other

courts, his loss of unemployment benefits, and several lawsuits.

Rodriguez’s      assertion         that     the     bar     complaints       arose     from   a

conspiracy      between       his    former         client    and     the    U.S.     Attorney

General is an “unreasonable conclusion[],” which we need not

accept.    See Simmons, 634 F.3d at 768.                           As to the events that

followed the initial bar complaints, it is not plausible that

the individuals and courts who worked on these cases comprised

an enterprise or conspiracy that sought to victimize Rodriguez

and injure his profession.                     See Va. Code Ann. § 18.2-499(A);

Clatterbuck, 708 F.3d    at     554.       Nor    has     Rodriguez       presented

“factual content” to support a finding that such an enterprise

or    conspiracy      existed.           See      Clatterbuck, 708 F.3d     at    554.

Rather, the reasonable inference to draw from these facts and

from the decisions in Rodriguez’s prior cases—which we consider

as part of the public record—is that the individuals and courts

who    worked    on     Rodriguez’s         cases      considered        his       claims    and

determined      that     they       were    without         merit     for    a     variety    of

reasons, including failure to state a claim, judicial immunity,

and   claim     and    issue       preclusion.         See     id. at       557;    Editor    in

                                               12
Chief, Legal Times, 285 F. App’x at 759-60; Shulman, 844 F.

Supp. 2d at 7-12.

        For      all   of    the   above     reasons,      we    affirm       the   district

court’s dismissal of Rodriguez’s complaint.

                                              V.

        We review jurisdictional questions de novo and the issuance

of a pre-filing injunction for an abuse of discretion.                              Balas v.

Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir.

2013) (jurisdiction); Cromer v. Kraft Foods N. Am., Inc., 390
F.3d 812, 817 (4th Cir. 2004) (pre-filing injunction).

        We have upheld the imposition of Rule 11 sanctions imposed

after      the    district      court   issued      its    final     judgment       and   the

appellant filed a notice of appeal.                   Langham-Hill Petroleum Inc.

v.    S.      Fuels    Co.,    813 F.2d 1327,       1330-31    (4th      Cir.    1987)

(upholding the imposition of attorney’s fees awarded under Rule

11    despite      the      appellant’s    argument       that    the     district     court

lacked jurisdiction to impose sanctions after it filed a notice

of appeal).

        It is the appellant’s duty to order transcripts relevant to

any   findings         or   conclusions      that   he     intends       to   challenge    on

appeal.          Fed.R.App.P.        10(b)(2);      4th    Cir.     R.    10(c)(1).        An

appellant waives an issue if he fails to comply with Federal

Rule of Appellate Procedure 10(b)(2) and provide us with the



                                              13
relevant transcripts.           Keller v. Prince George’s Cnty., 827 F.2d
952, 954 n.1 (4th Cir. 1987).

       “[F]ederal courts [have] the authority to limit access to

the courts by vexatious and repetitive litigants.”                   Cromer, 390
F.3d at 817.          “Such a drastic remedy must be used sparingly,”

but may be appropriate in cases where a litigant abuses “the

judicial process by filing meritless and repetitive actions.”

Id. at 817-18 (quoting Brow v. Farrelly, 994 F.2d 1027, 1038 (3d

Cir. 1993)).

       Rodriguez’s      argument       that   the    district      court     lacked

jurisdiction to impose sanctions after he filed his notice of

appeal is without merit.            See Langham-Hill Petroleum Inc., 813
F.2d at 1330-31.

       Furthermore, the district court has the ability to limit

access   to    the    courts,    and   Rodriguez    has   waived   any     argument

regarding the merits of the pre-filing injunction because he

failed to provide the Court with the transcript of the sanctions

hearing.      See Cromer, 390 F.3d at 817; Keller, 827 F.2d at 954

n.1.     For    the    above-stated     reasons,    we    affirm   the     district




                                         14
court’s   judgment   of   dismissal   and   the   district   court’s

imposition of sanctions. 3

                                                             AFFIRMED




     3
       We DENY as moot Rodriguez’s motion to disqualify and
recuse the judges of the Fourth Circuit and Chief Justice John
G. Roberts.    We also DENY Rodriguez’s motion to strike the
federal defendants’ response brief, and DENY Rodriguez’s motion
for an injunction.



                                15